           Case 2:14-cv-02234-MCE-DMC Document 260 Filed 08/07/19 Page 1 of 3


 1   Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
 2   bdunne@piercebainbridge.com
     Yavar Bathaee (SBN 282388)
 3   yavar@piercebainbridge.com
     David L. Hecht (pro hac vice)
 4   dhecht@piercebainbridge.com
     355 South Grand Avenue, 44th Floor
 5   Los Angeles, California 90071
     (213) 262-9333
 6   Dhillon Law Group Inc.
     Harmeet K. Dhillon (SBN 207873)
 7   harmeet@dhillonlaw.com
     Nitoj Singh (SBN 265005)
 8   nsingh@dhillonlaw.com
     177 Post Street, Suite 700
 9   San Francisco, CA 94108
     (415) 433-1700
10
     Attorneys for Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.
11

12
                                 UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14
     SHARIDAN STILES, an individual, STILES Case No.: 2:14-cv-02234-MCE-CMK
15   4 U, INC., a California corporation

16                 Plaintiffs,
                                                       Plaintiffs Sharidan Stiles and Stiles 4 U,
     vs.                                               Inc.’s Response to Walmart’s Notice of
17                                                     Intent to Oppose (Dkt. 259)
18   WALMART INC., and AMERICAN
     INTERNATIONAL INDUSTRIES,
19
                   Defendants.
20

21

22          This is a response to defendant Walmart’s “Notice of Intent to Oppose Plaintiffs’

23   Motion for Reconsideration of the Court’s July 19, 2019 Order,” filed earlier this evening.
24   (Dkt. 259.) Plaintiffs are unclear what the point of this filing is—it opposes a motion that
25

26                                                 1

27
          Case 2:14-cv-02234-MCE-DMC Document 260 Filed 08/07/19 Page 2 of 3


 1   is not pending, and seeks to seal documents that Walmart already declined to move to

 2   seal over a month ago—but in any event, the filing flatly misstates facts. Plaintiffs’ filing

 3   will be limited to correcting the record—with documentary support.
 4          On July 1, 2019, Walmart filed a request to maintain documents under seal and
 5   accompanying declaration. This request never sought to seal any of the documents it
 6
     now claims need to be sealed. The request to maintain documents under seal and
 7
     declaration (Dkt. 236 and 236-1) are attached as Exhibit A.
 8
            On July 31, 2019, Plaintiffs emailed counsel for Pacific World Corporation to notify
 9
     that party that its designated-confidential information had been filed under seal in this
10
     case, and was subject to unsealing. A true and correct copy of this email is attached as
11
     Exhibit B.   Plaintiffs’ July 31, 2019 email attached each Pacific World Corporation
12
     documents that had been filed as an exhibit in conjunction with Plaintiffs’ Motion for Leave
13
     to Add Parties, and linked the Court’s local rules regarding time and procedure to maintain
14
     documents under seal.      Plaintiffs’ email copied counsel for Walmart and American
15
     International Industries. No one from Pacific World Coporation responded or moved to
16
     seal. None of the defendants complained about the July 31, 2019—or contacted Plaintiffs
17
     about it in any way before submitting a filing with the Court.
18
            Plaintiffs believe the documents—and the docket—speak for themselves here.
19

20   There is no pending motion. There was no faliure to notify. Finally, it is lamentable that

21   Walmart decided to file something—let alone something misleading—without even

22   contacting Plaintiffs about their alleged concerns.

23

24

25

26                                                2

27
         Case 2:14-cv-02234-MCE-DMC Document 260 Filed 08/07/19 Page 3 of 3


 1   Dated: August 7, 2019                    Respectfully submitted,

 2                                     Pierce Bainbridge Beck Price &
                                       Hecht LLP
 3
                                          By: /s/ Brian J. Dunne
 4                                            Brian J. Dunne (SBN 275689)
                                              bdunne@piercebainbridge.com
 5                                            Yavar Bathaee (SBN 282388)
                                              yavar@piercebainbridge.com
 6
                                              David Hecht (pro hac vice)
                                              dhecht@piercebainbridge.com
 7
                                              355 South Grand Avenue, 44th Floor
 8                                            Los Angeles, California 90071
                                              (213) 262-9333
 9
                                       Dhillon Law Group Inc.
10
                                              Harmeet K. Dhillon (SBN 207873)
11                                            harmeet@dhillonlaw.com
                                              Nitoj Singh (SBN 265005)
12                                            nsingh@dhillonlaw.com
                                              177 Post Street, Suite 700
13                                            San Francisco, CA 94108
                                              (415) 433-1700
14
                                       Attorneys for Plaintiffs Sharidan Stiles
15                                     and Stiles 4 U, Inc.
16

17

18

19

20

21

22

23

24

25

26                                        3

27
